Filed Pursuant to Rule 424(b)(3) Registration No.333-176235 PROSPECTUS and PROXY STATEMENT of QUEPASA CORPORATION Special Meeting of Shareholders to be held on November 9, 2011 This Prospectus and Proxy Statement, which we refer to as the “proxy statement/prospectus,” of Quepasa Corporation, or Quepasa, is being used to solicit proxies on behalf of Quepasa from Quepasa shareholders in connection with a Special Meeting ofShareholders of Quepasa to be held on November 9, 2011, which we refer to as the “Special Meeting.”Quepasa and Insider Guides, Inc., which is doing business as “myYearbook.com” and which we refer to as “myYearbook,” have entered into a merger agreement, which we refer to as the “Merger Agreement”, providing for the acquisition of myYearbook by Quepasa, which we refer to as the “Merger.”Pursuant to the terms of the Merger Agreement, myYearbook will be merged with and into a wholly-owned subsidiary of Quepasa with the Quepasa subsidiary surviving.If the Merger is completed, holders of myYearbook’s common stock, preferred stock, options and warrants will receive an aggregate of $18 million in cash and 17 million shares of Quepasa common stock (subject to adjustment for cash paid in lieu of fractional shares).Initially, the number of shares which were to be issued to myYearbook’s security holders was to be calculated based on the lesser of (A) $10 per share and (B) the average of (i) $7.5715 and (ii) the average closing price of Quepasa common stock on the 20 trading days ending with the trading day three days prior to the closing of the Merger. On September 15, 2011, Quepasa and myYearbook agreed to amend the Merger Agreement to provide for the payment of $18 million in cash and the issuance of 17 million shares to myYearbook’s security holders (not including cash paid for fractional shares). At the Special Meeting, shareholders of Quepasa will be asked to consider and vote on the following proposals: 1. To approve the issuance of shares of Quepasa common stock in connection with the Merger, which includes the issuance of shares to myYearbook security holders as partial consideration for the Merger, the issuance of shares that Quepasa intends to issue in a related financing to help fund the cash portion of the Merger consideration payable to myYearbook security holders and the potential issuance of shares of common stock issuable upon conversion of preferred stock we sold in September 2011 (referred to as “Proposal 1” or the “share issuance proposal”); 2. To approve an increase in Quepasa’s authorized common stock from 50 million to 100 million shares (referred to as “Proposal 2” or the “authorized common shares increase proposal”); 3. To approve the reincorporation of Quepasa in the state of Delaware (referred to as “Proposal 3” or the “reincorporation proposal”); 4. To approve an amendment to Quepasa’s 2006 Stock Incentive Planauthorizing an additional 2,000,000 shares to be available for grant (referred to as “Proposal 4” or the “Stock Incentive Plan proposal”); 5. To approve our name change to Quepasa International Corporation or another similar name(referred to as "Proposal 5" or the “name change proposal”); and 6. To approve any adjournment of the Special Meeting, for any reason, including, if necessary, to solicit additional proxies if there are not sufficient votesto approve one or moreof the proposals (referred to as “Proposal 6” or the “adjournment proposal”). This proxy statement/prospectus also constitutes the prospectus of Quepasa under the Securities Act of 1933 for the offering of shares of Quepasa common stock to the holders of myYearbook’s common stock, preferred stock, options and warrants in connection with the Merger.This prospectus does not cover resales of the Quepasa common stock to be issued in connection with the Merger, and no person is authorized to use this prospectus in connection with any resale. Quepasa common stock is currently traded on the NYSE Amex under the symbol “QPSA.”On October 3, 2011,the closing price of Quepasa’s common stock on the NYSE Amex was$2.87 per share.There is no public market for myYearbook’s securities. The obligations of Quepasa and myYearbook to complete the Merger are subject to the satisfaction or waiver of several conditions. This proxy statement/prospectus contains detailed information about Quepasa, myYearbook, the Special Meeting, the Merger Agreement and the Merger.Both the shareholders of Quepasa and the holders of myYearbook’s securities are strongly urged to read and consider carefully this proxy statement/prospectus in its entirety. See the section entitled “Risk Factors” beginning on page17 for a discussion of the risks associated with the Merger and related transactions. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under the proxy statement/prospectus or determined if the proxy statement/prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this proxy statement/prospectus is October 6, 2011 This proxy statement/prospectus and the accompanying form of proxy for Quepasa shareholders are first being mailed or delivered to Quepasa shareholders on or about October 10, 2011. Table of Contents 324 Datura Street, Suite 114 West Palm Beach, Florida 33401 YOUR VOTE IS VERY IMPORTANT October 6, 2011 To the Shareholders of Quepasa Corporation: I am pleased to invite you to attend the Special Meeting of Shareholders of Quepasa Corporation, a Nevada corporation, or Quepasa, which will be held at Quepasa Corporation, 324 Datura Street, Suite 114, West Palm Beach, Florida 33401 on November 9, 2011 at 11:00 a.m., New York time, and which we refer to as the “Special Meeting.” Quepasa and Insider Guides, Inc., which is doing business as “myYearbook.com” and which we refer to as “myYearbook,” have entered into a Merger Agreement providing for the acquisition of myYearbook by Quepasa, which we refer to as the “Merger.”Pursuant to the terms of the Merger Agreement, myYearbook will be merged with and into a wholly-owned subsidiary of Quepasa with the Quepasa subsidiary surviving.If the Merger is completed, holders of myYearbook’s common stock, preferred stock, options and warrants will receive an aggregate of $18 million in cash and 17 million shares of Quepasa common stock (not including cash paid for any fractional shares). Quepasa will be holding the Special Meeting for several reasons.One of those reasons is to obtain the approval of Quepasa shareholders of the issuance of shares of Quepasa common stock in connection with the Merger, including the issuance of shares to myYearbook security holders as partial consideration for the Merger and the issuance of shares that Quepasa intends to issue in arelated financingto help fund the cash portion of the Merger consideration payable to myYearbook security holders and the potential issuances of shares of common stock issuable upon conversion of preferred stock we sold in September 2011.Shareholder approval of these share issuances is required by a Rule of the NYSE Amex requiring approval whenever more than 20% of outstanding shares of common stock are issued in a transaction of this type. Quepasa currently plans to pay the $18 million cash portion of the Merger consideration using a combination of its available cash resources and funds obtained through the proposed sale of newly-issued shares of its common stock and/or preferred stock in a transaction that we refer to as the “related financing.” Quepasa’s available cash resources that may be used in funding the cash portion of the Merger consideration payable to myYearbook security holders include $5 million received in a recent sale of $5 million of convertible preferred stock in September 2011, which we refer to as the “Series A Financing.”The shares of convertible preferred stock, which we refer to as the “Series A,” are convertible into shares of Quepasa common stock at a conversion price of $3.5785 per share, provided that, if the Merger closes, the conversion price for the Series A will automatically be adjusted to reflect the lower of: (i) 3.5785 or (ii) the lesser of: (A) 85% of the closing price of Quepasa’s common stock on the closing date of the Merger or (B) 85% of the volume weighted average price during the 20 trading days ending with the date of the closing of the Merger.The sale of the Series A did not, and the issuance of underlying shares at a conversion price of $3.5785 per share will not, require shareholder approval under NYSE Amex Rules because, among other factors, the Series A Financing was not contingent on closing the Merger and neither of the investors in such financing were myYearbook security holders.However, because the issuance of additional shares as a result of any reduction of the conversion price will require shareholder approval under NYSE Amex
